DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 2-12, 14, 15 and 21-25 are pending upon entry of amendment filed on 11/10/20.

Applicant’s election of group I, claims 2-11, 14, 15 and 21-25 without traverse in the reply filed on 11/10/20 has been acknowledged.   

Accordingly, claim 12 is withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 2-11, 14, 15 and 21-25 are under consideration in the instant application.

3.	      Applicant’s IDS filed on 3/6/19 has been acknowledged.  The copies of non-patent literatures and foreign patent literatures are in U.S.S.N.14/907,254.

4.	The oath filed on 3/6/19 has been entered.

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

6. 	Claims 2-11, 14, 15 and 21-25 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for method for extending stability of ECSCR antibody, bevacizumab, infliximab with semifluorinated alkanes of F4H6 or F6H8 at 25oC or 40oC upto 4 weeks but does not reasonably provide enablement for more.  

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use of the invention commensurate in scope with these claims. 

The specification does not enable one of skill in the art to practice the invention as claimed without undue experimentation. Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.

There is insufficient guidance in the specification as filed as to how the skilled artisan would make and use any antibody or fragment thereof in suspension or dispersion of semiflurorinated liquid in treatment or prevention of any diseases. 

Examples 1-4 show stability of ECSCR antibody, bevacizumab, infliximab in F4H5 and F6H8.  No examples are disclosed with respect to the treatment plan or efficacy of how antibodies are formulated with semiflurorinated alkanes.

The claims of the instant application reads on treatment of any diseases including cancer, autoimmune diseases, neurologic disorder or any inflammatory conditions (claims 14-15).  Even though the specification lists therapeutic antibodies that are on market but mere statement or 

For example, the originally formulated Humira (e.g.  TNF-alpha antibody) insert (product insert, 2002, Abbott, p. 1-16) suggests the antibody to be stored at 2-8oC and not to be frozen (p. 15) in the formulation comprising 40mg antibody, 4.93mg of sodium chloride, 0.69mg monobasic sodium phosphate dihydrate, 1.22mg dibasic sodium phosphate dihydrate, 0.24mg sodium citrate, 1.04mg citric acid monohydrate, 9.6mg mannitol, 0.8mg polysorbate 80 in 0.8ml (p. 1) and the formulation must be kept at the given temperature.  The specification does not disclose how the TNF-alpha antibody can be formulated with liquid semifluorinated alkanes in the absence of water and still maintains efficacy.

Moreover, perfulorohexyloctane and F6H8 are associated with toxicity in treatment of retinal disease and the known methods regarding treatment of eye disorder have been failed and revision is necessary to ensure safety (Coco et al., Br.  J. Ophthalmol. 2018, vol. 10 p. 1-7, abstract, discussion).

As such, the semifluorinated alkanes are associated with issues with toxicity and efficacy in treatment of various diseases but the specification fails to provide any regimen of any diseases.

The specification fails to provide sufficient guidance to direct a person of skilled in the art to make and achieve the intended use of the claimed invention without undue experimentation.  The specification fails to disclose a single exemplary method of treatment.  It is unpredictable to develop antibody in semifluorinated alkane that shows meaningful data in various treatments encompassed by the claims and the stabilizing method cannot be extrapolated to treatment of diseases or preventions of diseases such as cancer, autoimmune disease, a neurological disorder or inflammatory condition.

.

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 2-11, 14, 15 and 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-38 of U.S. Application No. 16/783,972.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘972 application recites a methods of treatment of diseases comprisisng 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	Claims 2-11, 14, 15 and 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-30 of U.S. Application No. 17/072,923.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘923 application recites a methods of treatment of diseases comprisisng administering composition comprising antibody and liquid vehicle comprising semifluorinated alkanes. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.	No claims are allowable.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Patent Examiner
Technology Center 1600
February 25, 2021


/YUNSOO KIM/Primary Examiner, Art Unit 1644